t c memo united_states tax_court robert l solomon and donna j solomon et al petitioners v commissioner of internal revenue respondent docket nos filed date albert l grasso carri a conlon and joseph a zarlengo for petitioners kathleen schlenzig for respondent cases of the following petitioners are consolidated herewith solomon colors inc docket no and richard r solomon and gina g solomon docket no memorandum findings_of_fact and opinion laro judge in these consolidated cases petitioners petitioned the court to redetermine the following federal_income_tax deficiencies determined by respondent petitioner year deficiency robert l solomon and donna j solomon dollar_figure richard r solomon and gina g solomon big_number solomon colors inc big_number we use the shorthand to refer to the taxable_year of solomon colors inc ended on date with respect to robert l solomon and donna j solomon collectively rds and richard r solomon and gina g solomon collectively rgs the deficiencies resulted from respondent’s determination that solomon colors inc solomon colors or the corporation had distributed undivided partial_interests in a customer list customer list to robert solomon and richard solomon when it sold its mather ore division to prince manufacturing co prince in date rds and rgs collectively the four solomons reported that robert solomon and richard solomon had each sold a customer list goodwill directly to prince neither rds nor rgs reported receiving interests in the customer list as a distribution from solomon colors with respect to solomon colors the deficiency resulted from respondent’s determination that solomon colors had realized long-term_capital_gain under sec_311 on its distribution of interests in the customer list to robert solomon and richard solomon solomon colors did not report any such distributions to its shareholders after concessions and our dismissal for lack of jurisdiction of the portion of these cases requesting redetermination of overpayments determined by respondent as to the four solomons for we decide whether to sustain petitioners’ reporting positions as to the subject matter at hand we shall not unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure preface findings_of_fact some facts were stipulated and are so found when the petitions were filed each of the four solomons resided in springfield illinois and solomon colors had its principal_place_of_business in that city as well richard solomon is the son of robert solomon rds and rgs are each husband and wife and each couple filed a joint federal_income_tax return solomon colors filed its federal corporate_income_tax return on the basis of a fiscal_year ended on date solomon colors until solomon colors was in the business of pulverizing and selling mather ore a red iron oxide mined in the upper peninsula of michigan solomon colors transported natural crude ore from upper michigan to springfield illinois and then dried processed and sold the product as an iron oxide to the foundry fertilizer and cement industries for use as a pigment solomon colors processed the natural crude ore into fine ore using a machine known as a raymond mill the business of solomon colors was originally conducted through a partnership beginning in in robert solomon richard solomon and robert solomon’s mother florence solomon were the only partners of that partnership in those three individuals liquidated the partnership and caused its assets to be transferred to the contemporaneously formed solomon colors in exchange for all of its common_stock as part of this transaction solomon colors assumed all of the partnership’s liabilities the transferred assets did not include any intangible asset when florence solomon died her shares in solomon colors were divided among the four solomons each of the four solomons was a director of solomon colors from through robert solomon was solomon colors’ president and treasurer richard solomon was solomon colors’ vice president and gina solomon was solomons colors’ secretary neither robert solomon nor richard solomon ever had an employment agreement with solomon colors an employee_stock_ownership_plan esop owned approximately to percent of the stock of the corporation in robert solomon and richard solomon were responsible for managing the customer relationships with the purchasers of the corporation’s mather ore robert solomon began developing personal relationships with those customers in and richard solomon began developing such relationships in other employees ground and packaged the materials and prepared paperwork but no one other than robert solomon or richard solomon regularly spoke with customers about the unique characteristics grinding packaging or shipping of the iron oxide mather ore division in the mather ore division represented percent of the sales of solomon colors at that time prince was the only other processor of mather ore in the united_states and canada at the time of trial robert solomon was the ceo of solomon colors and richard solomon was its president at the time of trial the esop owned approximately percent of the stock alternatives to mather ore were more expensive for customers to purchase solomon colors and prince had some mutual customers and the mather ore produced by solomon colors originated from the same source and was essentially the same as that produced by prince solomon colors received a higher price for its product than did prince around the supplier of natural iron oxide ore that serviced both solomon colors and prince had exhausted its stockpiles of mine mineral solomon colors had to replace mine mineral with pond finds if it wanted to continue its mather ore business solomon colors determined that it would have to replace the raymond mill with a different type of mill in order to process the pond finds solomon colors determined that retooling the manufacturing process would cost dollar_figure million offer to purchase business in date a salesman of prince asked richard solomon whether solomon colors would sell its mather ore business richard solomon replied that he was interested and would have to discuss the matter with his father when richard solomon and his father discussed selling the mather ore business richard solomon convinced his father to sell the mather ore division and use the dollar_figure million required to retool the manufacturing process on a new plant in california while prince and solomon colors were negotiating the sale of the mather ore division the vice president and general manager of prince was charles davis richard solomon robert solomon and charles davis discussed the sale of the division over the course of approximately month the initial discussions did not address the price and terms of the sale any noncompete_agreements for any of the family members or a customer list term sheet on date charles davis outlined the terms and conditions of the proposed sale in a term sheet the term sheet identified the parties to the sale as prince and solomon colors in a meeting that day robert solomon and charles davis modified the term sheet to identify the subject of the sale as the prince manufacturing company’s purchase of the mather ore division of sgs solomon colors the modified term sheet identified a purchase_price of dollar_figure million and an agreement term of years the term sheet stated that solomon colors would transfer to prince a raymond mill with ancillary equipment and spare parts the term sheet stated that solomon colors would purchase its color division’s mather ore requirements at a reduced price from prince during the 5-year term of the agreement the term sheet required solomon colors to stop production of all mather products and to stop resale of straight mather-based products to certain customers for the 5-year term of the agreement plus an additional years on date robert solomon sent to solomon colors’ outside counsel robert walbaum a facsimile to which the term sheet as modified was attached the cover sheet included in this facsimile indicated that a customer list would be transferred as part of the transaction negotiations and initial drafts the first draft agreement draft agreement was prepared by robert walbaum and transmitted to prince’s outside counsel john stevenson jr john stevenson on date the draft agreement identified the parties to the agreement as solomon colors and prince and was titled agreement for sale and purchase of raymond mill the draft agreement did not mention the transfer of any customer list to prince in the draft agreement robert walbaum attributed the entire dollar_figure million purchase_price to the raymond mill although the equipment was worth only dollar_figure at that time because he was concerned that solomon colors’ sale of its mather ore division would violate antitrust laws on date during an early morning teleconference among robert walbaum richard solomon and john boxman solomon colors’ controller richard solomon notified robert walbaum that prince wanted to subject each of the four solomons to covenants not to compete and to have each of the four solomons sign the sale agreement in his or her individual capacity later that day richard solomon and robert walbaum spoke with charles davis and the representatives of prince namely john stevenson and his colleague delbert mitchell the prince representatives indicated that prince wanted to enter into covenants not to compete with each of the four solomons the participants in the call agreed that john stevenson would revise the draft agreement to include the covenants not to compete and that john stevenson would also prepare a supply agreement and a bill of sale pursuant to a teleconference later that day among the same five participants robert walbaum wrote we will need to consider whether or not we can allocate income to the individuals for signing the non-compete which will be tax advantageous to do if we can do so then does the allocation need to be spelled out in the agreement also on date john boxman sent a copy of the draft agreement to thomas bayer solomon colors’ independent accountant and the preparer of its tax returns thomas bayer then sent an e-mail to charles bachman counsel for the esop plan_administrator in which thomas bayer notified charles bachman that solomon colors was considering a sale of a product line and that the buyer was requesting some of the shareholders to sign noncompete_agreements for which the buyer would compensate the shareholders thomas bayer stated my question is this would this be a questionable transaction in terms of the esop participants perceiving this as trying to shelter the gain on this sale from the company and from the esop what is our risk here i haven’t completed my research but i think we could take as much a sec_30 of the purchase_price and allocate it to these non-competes with the shareholders personally in a memorandum written on date thomas bayer stated solomon was currently in the process of reengineering their sic process at this point in time the only property available to purchase is their sic customer list because their sic process is worthless given the raw materials are not available with the above facts in mind it is arguable that truly the only thing prince is buying is market share with a guarantee that solomon will not compete with them sic as an entity and the shareholders will not compete with them sic personally the reason we provide this scenario is because the cases which discuss the issues sic of personal_goodwill involve a distributor of ice cream products and an accounting firm both of these entities rely heavily on the salesmanship and personal relationships created by their employees on an individual basis when we look at solomon a manufacturer of products our fact pattern changes drastically and as a practical matter the goodwill that is created is arguably more at the entity level notsomuch at the individual shareholder employee level however the above fact pattern demonstrates that at this point in time the only thing that prince is really buying is the customer relationship because of the drastic changes we described thomas bayer uses the plural possessive pronoun their to refer to the assets and operations of the single corporation solomon colors he also later on in this quotation refers to price as them initial allocation of purchase_price an initial allocation of purchase_price among solomon colors and each of the four solomons was structured by robert solomon in consultation with thomas bayer and john boxman that allocation was not negotiated with prince that allocation was as follows payee allocation solomon colors dollar_figure robert solomon big_number richard solomon big_number donna solomon big_number gina solomon big_number total big_number the undated document upon which the allocation appears includes the following handwritten comments rich’s salary- be careful pay dividend and shred all drafts subsequently on date thomas bayer sent an e-mail to john boxman and an officer of solomon colors stating that the purchase_price for the customer list should be allocated evenly between solomon colors and robert solomon at dollar_figure each not including imputed_interest thomas bayer explained that allocating any part of the purchase_price for the customer list to richard solomon would undermine solomon colors’ position in the event of an income_tax audit mr bayer stated our argument being that this product line is bob solomon’s and the value for that line is with him we can justify reducing his salary because he has less worth to the business without this product line additionally he is president of the company and close to retirement so we can say that he is taking out of the business what he needs and his salary when combined with the customer list sale was more than he needed- so we reduced his salary there is some subjectivity to this but we think we have come up with a reasonable allocation which will allow for tax savings and tax_deferral secondly also remember that bob should enter into a contractual agreement with the company whereby if the irs were successful in calling this a dividend we would treat this as a bonus to bob and then declare another bonus to him to allow him to pay the tax on his personal return at some point between july and robert walbaum prepared drafts of a covenant_not_to_compete a supply agreement and a side agreement for the transaction robert solomon’s reduction in salary on date john boxman prepared a series of schedules reflecting cashflow data and amortization schedules on date john boxman forwarded an e-mail to richard solomon to which was attached the following message written by john boxman to charles bachman the monies that bob solomon receives will not affect the company’s financial position because he will forego salary during the five year period equaling approximately dollar_figure that means that dollar_figure would effectively go outside of the company to summarize the company will end up with dollar_figure from this transaction this money is going to be used to open a manufacturing plant in california on date thomas bayer represented to charles bachman that robert solomon would take a reduction in salary approximately equivalent to the amount of the sale proceeds allocated to robert solomon thomas bayer stated that solomon colors would have a more positive cashflow if the proceeds from the sale were diverted to robert solomon he further explained his rationale as follows so under our scenario that we have laid out here if his salary is reduced by dollar_figurek over the next years that is 500k of positive cash_flow for the company alternatively if we assume that the company receives that dollar_figurek for the customer list they have to pay taxes on that entire amount this year even though they will be paid for it on installments at a combined state and federal rate of around - so net of taxes they will have cash_flow of dollar_figurek initially they would have negative cash_flow because they have to pay taxes on the dollar_figurek before they receive the money so the company actually gets a dollar_figurek benefit from doing it this way on date charles bachman wrote the following handwritten notes pursuant to a teleconference with john boxman and other participants they are doing some creative tax planning by diverting some of the proceeds to the shareholders the sic project that this will have a positive affect sic on the financial statements of the company which will increase the value of solomon company stock the following table shows the annual salary and bonus for robert solomon approved by the board_of directors for each of solomon colors’ fiscal years ended in through fiscal_year salary bonus total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number solomon colors paid the following wages and nonemployee compensation to robert solomon during the through calendar years calendar_year wages nonemployee compensation dollar_figure dollar_figure big_number big_number big_number -0- big_number -0- big_number -0- big_number big_number agreement on date the board_of directors of solomon colors consented in writing to a sale of the mather ore business to prince for dollar_figure payable upon execution of the sale that sale occurred on or about date also on date solomon colors prince and each of the four solomons entered into an agreement for the purchase and sale of covenant we note that the annual salary and bonus for robert solomon approved by the board do not appear to coincide with the amounts paid to robert solomon during the through calendar years the record does not permit us to explain the discrepancy not to compete agreement the terms of the agreement stated that solomon colors and the individual signatories would not compete with prince in the mather ore business and that solomon colors would sell to prince its natural iron oxide ore customer list all in exchange for prince’s payment of dollar_figure million paragraph non-compete covenant of the agreement stated on date solomon shall deliver to prince solomon’s list of mather ore natural iron oxide customers with the exception of cementious color customers solomon shall keep such list confidential and not disclose such list to any other person throughout the terms sic of this agreement paragraph of the agreement consideration for covenant stated the consideration shall be allocated between and shall be payable to the solomon parties in the proportions at the addresses upon the dates and otherwise in accordance with the schedules set forth in exhibit a exhibit a labeled prince sale payment schedule payment schedule allocated the dollar_figure million purchase_price as follows covenant not customer payee to compete list solomon colors dollar_figure dollar_figure robert solomon big_number big_number richard solomon big_number big_number donna solomon big_number -0- gina solomon big_number -0- total big_number big_number fifty thousand dollars of the dollar_figure million was stated in the exhibit to be paid upon execution of the agreement as well as the dollar_figure for the raymond mill and the dollar_figure million balance was stated to be payable in quarterly installments over a 5-year period beginning on date and ending on date the quarterly installments equaled dollar_figure on each july and dollar_figure on each october january and april the dollar_figure million was stated in the exhibit to be inclusive of interest calculated at a rate of percent per annum paragraph of the agreement titled bargained for provisions stated as follows the parties hereto hereby expressly acknowledge that the restrictions imposed by this agreement have been fully bargained for paragraph stated that the solomon parties acknowledge that the breach of the terms of this agreement by any of the solomon parties may render irreparable harm to prince the obligations of prince under the agreement were guaranteed by its holding_company philipp brothers chemicals inc side agreement also on date prince and solomon colors entered into a side agreement side agreement which incorporated the agreement by reference the side agreement identified the parties as solomon colors and each of the four solomons but had signature blocks for only solomon colors and prince and did not require any_action or inaction on the part of any of the four solomons robert solomon signed the side agreement in his capacity as president of solomon colors none of the four solomons signed the agreement in his or her personal capacity the side agreement included material provisions of the transaction including purchase and sale of the raymond mill transition_period and miscellaneous provisions sec_2 of the side agreement titled transition_period states during the period between the date hereof and date solomon and prince shall work together to form a plan for smooth transition of production and to ensure an adequate supply of inventory is available for all mather markets on date solomon shall notify its customers for mather ore natural iron oxide with the exception of cementious color customers that it is exiting the business effective date and refer such customers to prince transition between the businesses on date robert solomon in his capacity as president of solomon colors sent out letters notifying all customers of solomon colors’ mather ore business that prince would be taking over the milling of hematite iron ore richard solomon at the expense of solomon colors later traveled to atlanta georgia to meet with customers concerned about the transition prince acquired all of solomon colors’ former customers customer list a list of mather ore customers was drafted on the stationery of solomon colors for the purpose of handing the list over to prince after the sale of the mather ore division to prince before the sale the names of the solomon colors customers were not written on such a list the list included the names and locations of customers some of the listed customers became affiliated with solomon colors after the date of its incorporation of these customers some were important in terms of the volume of the business in approximately percent of the business of solomon colors’ mather ore division was attributable to these customers income_tax returns solomon colors’ federal_income_tax return for its taxable_year ended in reported income of dollar_figure from the installment_sale of the mather ore business that income was inclusive of proceeds for the sale of the raymond mill and proceeds attributable to the noncompete agreement rds’s federal_income_tax return reported dollar_figure of interest_income and dollar_figure long-term_capital_gain with respect to customer list goodwill rds also reported dollar_figure of ordinary_income that robert solomon received for his covenant_not_to_compete and dollar_figure of ordinary_income that donna solomon received for her covenant_not_to_compete rgs’s federal_income_tax return reported dollar_figure of interest_income and dollar_figure long-term_capital_gain with respect to customer list goodwill rgs reported dollar_figure of ordinary_income that richard solomon received for his covenant_not_to_compete and dollar_figure of ordinary_income that gina solomon received for her covenant_not_to_compete opinion7 respondent determined that solomon colors distributed partial_interests in its customer list to robert solomon and richard solomon simultaneously with its execution of the agreement and hence robert solomon and richard solomon realized dividend income to the extent of the distributed property’s fair_market_value under sec_301 a distribution_of_property from a corporation to a shareholder is generally taxed as a dividend to the extent of the corporation’s current or accumulated_earnings_and_profits as support for this determination respondent observes that the agreement lists solomon colors as the seller of the customer list but that robert solomon and richard solomon were entitled to receive proceeds in connection with the sale the court’s online database of opinions includes all of the court’s division and memorandum opinions filed after date where our opinion expressed herein includes a citation to an opinion included in that database we have provided a hyperlink to that case respondent states in brief that petitioners could have structured the transaction as a sale by solomon colors of the entire customer list and a subsequent distribution to the shareholders of a portion of the cash proceeds which would have been taxable to the shareholders under sec_301 respondent does not further address this hypothetical scenario and neither do we petitioners argue that solomon colors did not distribute any interest in its customer list to its shareholders petitioners assert that a portion of the asset labeled customer list in the agreement represented the customer relationships and goodwill belonging personally to robert solomon and richard solomon and that it was their portion that was sold directly to prince by robert solomon and richard solomon petitioners assert that prince was primarily interested not in the purchase of the customer list but in purchasing the assurances of robert solomon and richard solomon that they would maintain the customer base of solomon colors’ mather ore division immediately after prince acquired the division petitioners assert that prince already knew most if not all of the names on solomon colors’ customer list and that the list was therefore of little to no value to prince petitioners assert that neither robert solomon nor richard solomon ever transferred customer names or personal_goodwill to solomon colors we find on the basis of the credible_evidence in the record that solomon colors received dollar_figure in exchange for the customer list and dollar_figure for the company’s covenant_not_to_compete with prince both as stated in the payment schedule we also find that contrary to the allocation in the payment schedule neither robert solomon nor richard solomon received anything for the sale of the customer list but received their total allocated proceeds of dollar_figure and dollar_figure respectively in exchange for their covenants not to compete with prince we make both of these findings on the basis of the record at hand and without regard to which party bears the burden_of_proof we begin our analysis with our review of the agreement and the side agreement first the agreement references a customer list owned by solomon colors alone the agreement states that solomon colors shall deliver its customer list to prince and that solomon colors shall not disclose the names on the list throughout the term of the agreement the agreement makes no specific reference to any customer list belonging to robert solomon or richard solomon nor does it preclude any disclosure of the names on the list by those individuals in their personal capacities independent of their obligations as officers of solomon colors the agreement does state however that neither solomon colors nor any of the four solomons shall compete with prince in the mather ore business second the side agreement states that solomon colors and prince shall work together after the sale of the mather ore division to form a plan for the smooth transition of production and that solomon colors shall refer its customers of the division to prince the side agreement requires neither party asserts that the covenants not to compete are worthless because they are unenforceable under applicable state law we like the parties accept that the agreements are enforceable nothing of either robert solomon or richard solomon in their personal capacities independent of their duties as officers of solomon colors we conclude from the agreement and the side agreement that contrary to respondent’s determination neither richard solomon nor robert solomon sold any portion of solomon colors’ customer list or any customer list for that matter to prince as part of the relevant sale and that the proceeds of the sale allocable to robert solomon and richard solomon actually correspond to the only consideration contractually given by each ie their respective covenants not to compete we conclude similarly that the proceeds of the sale allocable to solomon colors correspond to the consideration contractually given by the company ie the company’s covenant_not_to_compete and its customer list we find further support for our conclusions in other key facts of this case after prince acquired the mather ore division from solomon colors prince was left as the sole business in the industry prince thus did not need the goodwill of solomon colors or any of its key employees to succeed in fact after the acquisition prince continued to do business under its own name not under the name of solomon colors see 222_f2d_355 7th cir revg tcmemo_1954_163 after the acquisition however prince did need the promises of solomon colors and each of the four solomons that they would not compete with prince in the mather ore industry for a desired period of time prince was therefore required to compensate those persons for their promises not to compete with prince in the mather ore industry indeed it was the representatives of prince who first indicated and insisted that prince would require a noncompete agreement from solomon colors and each of the four solomons as a condition to the sale the noncompete agreement was professionally prepared and its provisions in accordance with its terms were fully bargained for the agreement acknowledged that the breach of its terms by any of the four solomons may render irreparable harm to prince for its part prince assured the performance of its obligations through the guaranty of its holding_company thus we find that the noncompete agreement was of substantial value to prince by contrast prince never required that any of the purchase_price be allocated to the customer list given that prince was the sole supplier of mather ore following the sale and at that time directly knew the names of all of solomon colors’ customers the customer list was of little if any value to prince the mere fact that exhibit a to the agreement states that robert respondent does not challenge the taxability of the dollar_figure allocated by petitioners as solomon colors’ share of the proceeds from the sale of the customer list accordingly neither do we solomon and richard solomon were compensated for their sale of the customer list does not mean that we have to respect that statement see 80_tc_491 citing 324_us_331 under the facts herein we decline to respect that statement because we conclude it is inaccurate neither robert solomon nor richard solomon possessed an interest in the customer list worth the value which was ascribed to it in the agreementdollar_figure prince for its part was likely indifferent to the allocation of the consideration as between the covenant_not_to_compete and goodwill because sec_197 would mandate a writeoff of no faster than years in any event see 116_tc_289 affd 329_f3d_1131 9th cir in addition to the foregoing we note that the initial draft of the sales agreement ie the draft agreement was prepared by the outside counsel for solomon colors and made no mention of a customer list or any covenant_not_to_compete it was in reply to the draft agreement that prince first insisted that the agreement include the covenants of each of the four solomons not to compete with prince in the relevant industry and that those covenants be given by each of the four solomons in an individual capacity rather than in his or her capacity as an officer_or_employee of solomon colors solomon colors then responded that the four solomons should personally receive some of the purchase_price in exchange for their covenants not to compete shortly thereafter thomas bayer the independent accountant of solomon colors hypothesized that prince was simply buying solomon colors’ market share and the guaranties of the corporation and of each of the four solomons not to compete with prince in the industry underlying that share bayer also noted that solomon colors owned a customer list in its own right and suggested that any goodwill related to the sale was that of the corporation rather than any or all of the four solomons lastly when the agreement was finalized it conformed to prince’s desire that prince purchase the mather ore division of solomon colors from solomon colors and that prince receive from the corporation continued petitioners argue as to robert solomon and richard solomon that the proceeds allocated to the customer list actually compensated them for agreeing to maintain solomon colors’ customer base following the sale we disagree this requirement to maintain the customer base was set forth in the side agreement and neither of those individuals signed this agreement in his personal capacity moreover prince following the sale was the only business operating in the mather ore industry thus the former customers of solomon colors most if not all of whom were known to prince at the time of the sale had to become customers of prince if they wanted to continue as customers in that industry the credible_evidence at hand establishes to our satisfaction that prince was not primarily interested in purchasing the personal assurances of robert solomon and richard solomon that they would maintain the customer base of solomon colors’ mather ore division as petitioners assert the evidence establishes and we find as a fact that prince was interested in eliminating solomon colors from the relevant industry and continued and each of the four solomons covenants not to compete with prince in the relevant industry although the agreement did refer to a customer list owned by solomon colors that list as discussed herein was of little to no value to prince the agreement on the other hand makes no mention of customer relationships assuring itself that neither robert solomon nor richard solomon could reenter the industry through a different form petitioners rely on 110_tc_189 to support their assertion that robert solomon and richard solomon sold their personal_goodwill to prince as part of the agreement there the founder of häagen-dazs asked arnold strassberg strassberg to use his ice cream marketing expertise and relationships with supermarket owners and managers to introduce häagen-dazs ice cream products into supermarkets because häagen-dazs had made only minimal inroads into supermarkets with its new range of super-premium ice cream products strassberg was the controlling shareholder of martin ice cream co an ice cream distributing company the founder of häagen-dazs ultimately purchased the company’s intangibles years later at which time he viewed strassberg as a high-profit well-respected ice cream distributor with various relationships personal to him we held that the goodwill attributable to strassberg’s business relationships belonged to strassberg in his individual capacity and was not an asset of martin ice cream co we found that the success of the ice cream distribution venture depended entirely upon strassberg and that the company’s value in the market was attributable to strassberg’s personal services and relationships the martin ice cream case is distinguishable from this case first the record does not persuade us nor do we find as a fact that the value of solomon colors in the market was attributable to the quality of service and customer relationships developed by robert solomon or richard solomon rather the record reflects our finding that solomon colors as a business of processing manufacturing and sale rather than one of personal services did not depend entirely on the goodwill of its employees for its success see schilbach v commissioner tcmemo_1991_556 cf longo v commissioner tcmemo_1968_217 second unlike the founder of häagen-dazs in martin ice cream who signed an agreement with strassberg in his personal capacity robert solomon and richard solomon were not named as the sellers of any asset but were included in the sale in their individual capacities solely to guarantee that they would not compete with prince third the fact that prince required noncompete_agreements but not employment or consulting agreements of robert solomon and richard solomon makes it unlikely that prince was purchasing the personal_goodwill of these individuals we hold that the dollar_figure and dollar_figure that petitioners allocated to robert solomon’s and richard solomon’s sale of a customer list is actually attributable to their covenants not to compete all arguments for a contrary holding have been considered and we reject those arguments not discussed herein as irrelevant or without merit accordingly decisions will be entered under rule
